Citation Nr: 0705513	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, a 
cyclothymic disorder and insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California which denied entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), a cyclothymic disorder with insomnia. 

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is of record.


FINDINGS OF FACT


1.  The preponderance of the evidence is against finding that 
the veteran engaged in combat with the enemy during military 
service.

2.  The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

3.  There is no diagnosis of PTSD linked to an independently 
verified in-service stressor.

4.  An acquired psychiatric disorder was not shown in 
service, and the preponderance of the competent evidence is 
against finding that a current psychiatric disorder, 
howsoever diagnosed, is related to his period of military 
service or any event thereof.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, a cyclothymic disorder with insomnia was not 
incurred in or aggravated as a result of military service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309. 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for service connection, and 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

Service medical records indicate that medical assistance was 
sought in service on multiple occasions for complaints which 
included depression, anxiety and insomnia. Following 
examination the assessments and impressions were that the 
veteran had a passive-dependent personality, immature 
personality, and an adjustment reaction of adolescence.  

At his June 1973 discharge examination the veteran clinically 
evaluated as psychiatrically normal.  

In January 2001, the veteran underwent a VA examination and 
reported that he was never in Vietnam but worked as an 
aviation electronics technician while aboard ship.  The 
veteran reported following his discharge he had a long 
history of drug and alcohol abuse.  He also reported a 
history of difficulty sleeping, racing thoughts, and 
impulsiveness.  The veteran reported being unemployed and 
temporarily homeless.

The examiner reported that he could not document the presence 
of stressors usually associated with PTSD.  The examiner 
stated that although the veteran claimed at times to have had 
some nightmares of burning fuel, he could not discern 
symptoms usually associated with PTSD.  The examiner opined 
that the veteran had mood swings characteristic of a 
cyclothymic or a mild bipolar disorder which the examiner 
believed accounted for his sleep problem.  The diagnoses were 
cyclothymic disorder, inactive mixed drug abuse, mild to 
moderate alcohol abuse, and a mixed personality disorder with 
passive-dependent traits.  

In March 2002, during a pre-admission session for a VA PTSD 
day hospital program, the veteran was diagnosed with PTSD, 
depression, sleep problems and cocaine dependence.  The 
veteran was subsequently dismissed from the program because 
of cocaine abuse.

At a November 2003 VA examination, the veteran reported 
symptoms including recurring nightmares, depression, thoughts 
of death, occasional suicidal intentions, insomnia and severe 
guilt.  The examiner diagnosed the veteran with PTSD, 
moderate major depressive disorder, and marijuana and cocaine 
dependence.

In July 2004, the veteran appeared at a Travel Board hearing 
and testified he worked on an aviation guidance system.  He 
reported nightmares where he was accused of killing people, 
even though he did not actually kill anyone while in-
service.  He also reported being called a "baby killer" and 
that he had depression, difficulty sleeping, and difficulty 
gaining and keeping employment.  

In September 2005 and January 2006, the veteran was seen for 
a VA medication management and therapy session.  The examiner 
reported the veteran presented to clinic for help with 
depression associated with pain management issues.  The 
veteran reported PTSD from his "Vietnam experiences."  The 
examiner notated depression as an active problem.

In September 2006, the veteran underwent a VA psychiatric 
examination.  The examiner notated that the veteran had been 
given a variety of diagnoses including PTSD, even though 
there were no stressors; major depression; cyclothymic 
disorder; and substance dependence.  The veteran complained 
of insomnia, unemployment, and a lack of motivation.  The 
veteran reported he had not worked in nine years.  The 
examiner found no clear-cut symptoms of PTSD.  The veteran 
was diagnosed with a cyclothymic disorder with significant 
on-going depression, polysubstance abuse in full sustained 
remission; and a mixed personality disorder with 
passive/dependent, passive/aggressive and antisocial traits.  

The examiner opined that the veteran's cyclothymic disorder, 
primarily depressive, had its roots in the appellant's 
childhood and was not related to military service.  The 
examiner opined that the veteran's mixed personality disorder 
was his primary problem.  The examiner did not think the 
veteran had ever been psychotic.  In the examiner's judgment 
it was at least as likely as not that the veteran's primary 
problem fell into the personality disorder realm and not the 
acquired psychiatric disability realm.  

The examiner filed an October 2006 addendum to his report 
stating he had received a sleep study report which was 
essentially normal and he did not felt the need to order 
additional studies at this time.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  
 
Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.   
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); Beno v. Principi, 3 
Vet.App. 439 (1992).  

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. 
§ 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

Analysis

After reviewing the evidence in light of all pertinent laws 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD, and a 
cyclothymic disorder with insomnia. While the veteran 
arguably has a diagnosis of PTSD, he did not engage in combat 
with the enemy, and therefore his testimony alone is not 
sufficient to establish the occurrence of claimed stressors. 
His testimony must be corroborated by credible supporting 
evidence. There is, however, no credible supporting evidence 
which independently corroborates any non-combat stressors he 
purportedly was exposed to. Without credible supporting 
evidence that a claimed stressor actually occurred inservice 
the veteran does not meet the requirements for a grant of 
service connection for PTSD. 38 C.F.R. § 3.304(f).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of PTSD was based on an unsubstantiated history 
that is inadequate for rating purposes, and may not be relied 
upon by the Board.  Id.  Accordingly, the Board finds that 
there is no credible corroborating evidence that the veteran 
was personally exposed to a verifiable in-service stressor.  
Accordingly, service connection for PTSD is denied.  

The veteran's own allegations and written statements that he 
suffers from a psychiatric disorder diagnosed, inter alia, as 
a cyclothymic disorder with insomnia due to service is not 
competent medical evidence as to the presence of any such 
disorder. Here, there has been no showing that the veteran 
has the requisite medical knowledge or background to offer 
any such opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Without any competent evidence that the veteran has an 
acquired psychiatric disability which is related to service, 
the preponderance of the evidence is against the claim of 
entitlement to service connection. Although the veteran 
presented with a personality disorder in service, service 
connection may not be granted for a personality disorder, 
Beno, and the medical evidence of record preponderates 
against finding a causal connection between service and any 
currently diagnosed acquired psychiatric disability.  Hence, 
service connection for an acquired psychiatric disorder, to 
include PTSD, a cyclothymic disorder and insomnia must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, a 
cyclothymic disorder and insomnia is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


